BURNS, District Judge.
On this day came on to be heard the report of S. W. Jones, referee, upon the hearing before him of the petition by creditors seeking to have the above-named company adjudicated bankrupt. And the court having now duly considered the said report of the said referee, and being fully advised, it is ordered that the said report be, and the same is hereby, approved, and in all things confirmed. It is further considered by the court, and so ordered, adjudged, and decreed, in accordance with the recommendation of the said referee, that the creditors’ petition in this case be, and the same is hereby, dismissed, and all costs incurred herein adjudged against the petitioning creditors. It is further considered and ordered by the court that execution issue in favor of the respondent, the Bay City Irrigation Company, and against P. E. Parker, E. H. Sweeny, and B. F. Sweeny, petitioning creditors, for all costs herein incurred, and have execution therefor.